934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph QUIRION, Plaintiff-Appellant,v.UNITED STATES GYPSUM COMPANY, INC., GeorgiapacificCorporation, Defendants-Appellees,andWindsor Properties, Incorporated, Defendant.
No. 91-3032.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.As Amended June 21, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-90-190-R)
Joseph Quirion, appellant pro se.
Edward Francis Houff, Church & Houff, P.A., C. Thomas Brown, David Foxwell Albright, Sr., Semmes, Bowen & Semmes, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Joseph Quirion appeals from the district court's order granting defendants' motions for summary judgment, denying recovery in Quirion's action seeking damages in tort for a lung injury allegedly sustained at work, and denying his Fed.R.Civ.P. 59(e) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Quirion v. United States Gypsum Co., CA-90-190-R (D.Md. Nov. 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.